DETAILED ACTION
Examiner’s Comments
1.	The previous restriction requirement has been withdrawn in order to rejoin claims 1 - 5 in condition for allowance. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chien-hung Yu on 03/19/21.
The application has been amended as follows:
 In claim 1, line 12, “80nm to 200nm” has been changed to “80nm to 200nm wherein a grain size of the first redistribution circuit layer ranges from 350nm to 700nm”
In claim 7, line 12, “350nm to 700nm” has been changed to “350nm to 700nm wherein the first redistribution circuit layer comprises a via portion filling the first via opening and a circuit portion connecting the via portion, and a vertical distance is a shortest distance measured from a lowest point of an upper surface of the via portion to a virtual plane where a highest point of an upper surface of the circuit portion is located, and the vertical distance is equal to or smaller than 0.5um”
Cancel claims 6, 8


				
Reasons for Allowance
3. 	The following is an examiner's statement of reasons for allowance:
Claims 1 – 5, 7, 9 – 15, 21 - 25 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first redistribution circuit layer disposed on the first dielectric layer and comprising a via portion filling the first via opening and a circuit portion connecting the via portion, wherein a surface roughness of an upper surface of the first redistribution circuit layer ranges from 80nm to 200nm wherein a grain size of the first redistribution circuit layer ranges from 350nm to 700nm as recited in claim 1, the redistribution structure comprises: a first dielectric layer comprising a first via opening; a first redistribution circuit layer filling the first via opening and extending over the first dielectric layer, wherein the first redistribution circuit layer comprises a rough upper surface, and a grain size of the first redistribution circuit layer ranges from 350nm to 700nm wherein the first redistribution circuit layer comprises a via portion filling the first via opening and a circuit portion connecting the via portion, and a vertical distance is a shortest distance measured from a lowest point of an upper surface of the via portion to a virtual plane where a highest point of an upper surface of the circuit portion is located, and the vertical distance is equal to or smaller than 0.5um as recited in claim 7, the redistribution circuitry comprising a surface and a dent on the surface and corresponding to an electrical terminal of the semiconductor die, wherein a depth of the dent is equal to or smaller than 0.5um, and the redistribution circuitry is extended along a direction parallel to a diagonal of an active surface of the semiconductor die as recited in claim 21.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826